                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JOSE GUTIERREZ-YANEZ,              )
                                   )
                  Petitioner,      )
                                   )
     v.                            )         1:16CR113-1
                                   )         1:18CV591
UNITED STATES OF AMERICA,          )
                                   )
                  Respondent.      )

                                 ORDER

     The Text Recommendation of the United States Magistrate Judge

was filed with the court in accordance with 28 U.S.C. § 636(b)

and, on June 14, 2021, was served on the parties in this action.

No objections were filed within the time limits prescribed by

section 636.

     The court has reviewed and hereby adopts the Magistrate

Judge’s Recommendation.

     IT IS THEREFORE ORDERED that the Second Motion for Sentence

Reduction (Doc. 43) is DENIED pursuant to 18 U.S.C. § 3582(c)(2).




                                    /s/   Thomas D. Schroeder
                                 United States District Judge

July 20, 2021




      Case 1:16-cr-00113-TDS Document 47 Filed 07/20/21 Page 1 of 1
